DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 9, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Norris et al (US 2006/0012948).
Regarding claim 1, Norris discloses a transformer (Fig. 6) comprising: a base (Fig. 6, 15) that is a plate-like member (Fig. 6, 15 is considered plate like) and has a first surface (Fig. 6, left side of 15) and a second surface (Fig. 6, right side of 15); a core (Fig. 6, part of 11 [0042]) attached to the first surface of the base (Fig. 6, 11 would be at least indirectly connected to 15); coils wound around the core (Fig. 6, part of 11 [0042]); coil terminals (Fig. 6, 12A on 15 via 14) that are each electrically connected to one end of a corresponding coil of the coils  ([0056]) and are disposed on the second surface opposite to the first surface to which the core is attached (Fig. 6).
Regarding claim 9, Norris further discloses a cooling unit (Fig. 6, 16 [0055]) that is disposed on a side of the core opposite to the base (Fig. 6, 16 is on opposite side of 11 than 15), is thermally connected to the core ([0055]), and is to release heat transferred from the core ([0055]).  
Regarding claim 13, Norris further discloses that the cooling unit has a fin-like shape (Fig. 6, [0055]).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10-11 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norris et al (US 2006/0012948) in view of Shirahata et al (US 2001/0033216).
Regarding claim 10, Norris further teaches that the transformer further comprises a fixing frame (Fig. 2, 17) disposed on a side of the cores opposite to the base (Fig. 2, 17 is on opposite side of 11 from 15), the cores being fixed to the fixing frame (Fig. 6, at least indirectly), and the cooling unit is attached to the fixing frame (Fig. 2) and is to release heat transferred from the cores via the fixing frame ([0055]).  
However, Norris fails to fully teach that the core is a plurality of coresPatentAttorney Docket No..
 Shirahata teaches that the core is a plurality of cores (Fig. 1, 11 [0038]PatentAttorney Docket No..
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of Shirahata to the invention of Norris, in order to increase the capabilities of the transformer as needed by the user (Shirahata [0002]).
Regarding claim 11, Norris, as modified by Shirahata, further teaches that the first surface of the base extends in a vertical direction (Fig. 6, 15 goes up and down), and the fixing frame is a plate-like member extending in the vertical direction (Fig. 6, 17 goes up and down and is considered a plate) and includes a slide portion (Fig. 6, small extension at bottom of 17 going out to right) that (i) extends away from the base at a vertically lower end of the fixing frame (Fig. 6) and (ii) has an edge (Fig. 6, small extension at top of 17 going out to right) located at a position, in the vertical direction, higher than a position of the vertically lower end of the fixing frame (Fig. 6, top of 17 is higher than bottom of 17).  
Regarding claim 14, Norris, as modified by Shirahata, further teaches that the cooling unit has a fin-like shape (Fig. 6, [0055]).  
Regarding claim 15, Norris, as modified by Shirahata, further teaches that the cooling unit has a fin-like shape (Fig. 6, [0055]).  

Claim(s) 12, 16, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norris et al (US 2006/0012948) in view of Shirahata et al (US 2001/0033216) and further view of Griesinger et al (US 2005/0243502).
Regarding claim 12, Norris fails to teach the claim limitations. 
Griesinger teaches that the cooling unit (Fig. 1, 13) is directly attached to the core (Fig. 1, 11) and releases heat transferred from the core ([0020]).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of Griesinger to the invention of Norris, in order to efficiently remove heat from the core (Griesinger [0020]).
Regarding claim 16, Norris, as modified by Shirahata and Griesinger, further teaches that the cooling unit has a fin- like shape (Fig. 6, [0055]).  
Regarding claim 24, Norris, as modified by Shirahata and Griesinger, further teaches that the cooling unit (Fig. 1, 14) comprises a heat pipe (Fig. 1, 13) in which refrigerant is enclosed ([0020]).  

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norris et al (US 2006/0012948) in view of Takahashi et al (US 2004/0183385).
Regarding claim 17, Norris fails to teach the claim limitations. 
Takahashi teaches that a the cooling unit has a lattice-like shape ([0034]).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of Takahashi to the invention of Norris, in order to construct the devices using known designs in the art to meet user needs based on known design possibilities.

  Claim(s) 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norris et al (US 2006/0012948) in view of Shirahata et al (US 2001/0033216) in further view of Takahashi et al (US 2004/0183385).
Regarding claim 18, Norris fails to teach the claim limitations. 
Takahashi teaches that a the cooling unit has a lattice-like shape ([0034]).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of Takahashi to the invention of Norris, in order to construct the devices using known designs in the art to meet user needs based on known design possibilities.
Regarding claim 19, Norris fails to teach the claim limitations. 
Takahashi teaches that a the cooling unit has a lattice-like shape ([0034]).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of Takahashi to the invention of Norris, in order to construct the devices using known designs in the art to meet user needs based on known design possibilities.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norris et al (US 2006/0012948) in view of Shirahata et al (US 2001/0033216) and further view of Griesinger et al (US 2005/0243502) and Takahashi et al (US 2004/0183385).
Regarding claim 20, Norris fails to teach the claim limitations. 
Takahashi teaches that a the cooling unit has a lattice-like shape ([0034]).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of Takahashi to the invention of Norris, in order to construct the devices using known designs in the art to meet user needs based on known design possibilities.

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norris et al (US 2006/0012948) in view of Griesinger et al (US 2005/0243502).
Regarding claim 21, Norris fails to teach the claim limitations. 
Griesinger teaches that the cooling unit (Fig. 1, 14) comprises a heat pipe (Fig. 1, 13) in which refrigerant is enclosed ([0020]).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of Griesinger to the invention of Norris, in order to efficiently remove heat from the core (Griesinger [0020]).

Claim(s) 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norris et al (US 2006/0012948) in view of Shirahata et al (US 2001/0033216) in further view of Griesinger et al (US 2005/0243502).
Regarding claim 22, Norris fails to teach the claim limitations. 
Griesinger teaches that the cooling unit (Fig. 1, 14) comprises a heat pipe (Fig. 1, 13) in which refrigerant is enclosed ([0020]).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of Griesinger to the invention of Norris, in order to efficiently remove heat from the core (Griesinger [0020]).
Regarding claim 23, Norris fails to teach the claim limitations. 
Griesinger teaches that the cooling unit (Fig. 1, 14) comprises a heat pipe (Fig. 1, 13) in which refrigerant is enclosed ([0020]).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of Griesinger to the invention of Norris, in order to efficiently remove heat from the core (Griesinger [0020]).

Claim(s) 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norris et al (US 2006/0012948) in view of Herzog (US 6633480).
Regarding claim 25, Norris further teaches a power conversion device (Fig. 6) comprising: the transformer according to claim 1 (as shown above); an electronic circuit (circuits that connect form 12A-13A and through 11) electrically connected to the coil terminals ([0056-0057]); and a housing (Fig. 6, all) to accommodate the transformer and the electronic circuit (Fig. 6), wherein an interior of the housing is divided by a partition (Fig. 6, 12/14/11) into (i) an first section (Fig. 6, 11) and (ii) a closed section (Fig. 6, 12/14) through which an ambient air flow does not pass (when door is shut (Fig. 6), the partition has an opening (Fig. 6, 15A), the electronic circuit is accommodated in the closed section (Fig. 6), the transformer is accommodated in the housing (Fig. 6, in 11) such that (i) the core and the coils are located in the first section (Fig. 6) and (ii) the coil terminals are located in the closed section (Fig. 6, 12A in 12), andPage 7 the base of the transformer covers the opening of the partition (Fig. 6, 15A covered by 15).  
However, Norris fails to teach that the first section is an open section through which an ambient air flow passes.
Herzog teaches that the first section (Fig. 1, 100) is an open section through which an ambient air flow passes (Fig. 1, 200 [Col 4, lines 12-24]).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of Herzog to the invention of Norris, in order to use air to cool the transformer (Herzog [Col 4, lines 12-24]).
Regarding claim 26, Norris further teaches a power conversion device (Fig. 6) comprising: the transformer according to claim 9 (as shown above); an electronic circuit (circuits that connect form 12A-13A and through 11) electrically connected to the coil terminals ([0056-0057]); and a housing (Fig. 6, all) to accommodate the transformer and the electronic circuit (Fig. 6), wherein an interior of the housing is divided by a partition (Fig. 6, 12/14/11) into (i) an first section (Fig. 6, 11) and (ii) a closed section (Fig. 6, 12/14) through which an ambient air flow does not pass (when door is shut (Fig. 6), the partition has an opening (Fig. 6, 15A), the electronic circuit is accommodated in the closed section (Fig. 6), the transformer is accommodated in the housing (Fig. 6, in 11) such that (i) the core and the coils are located in the first section (Fig. 6) and (ii) the coil terminals are located in the closed section (Fig. 6, 12A in 12), andPage 7 the base of the transformer covers the opening of the partition (Fig. 6, 15A covered by 15).
However, Norris fails to teach that the first section is an open section through which an ambient air flow passes and that the cooling unit is in the first section.
Herzog teaches that the first section (Fig. 1, 100) is an open section through which an ambient air flow passes (Fig. 1, 200 [Col 4, lines 12-24]) and that the cooling unit (Fig. 1, 120) is in the first section (Fig. 1).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of Herzog to the invention of Norris, in order to use air to cool the transformer (Herzog [Col 4, lines 12-24]).

  Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norris et al (US 2006/0012948) in view of Shirahata et al (US 2001/0033216) in further view of Herzog (US 6633480).
Regarding claim 27, Norris further teaches a power conversion device (Fig. 6) comprising: the transformer according to claim 10 (as shown above); an electronic circuit (circuits that connect form 12A-13A and through 11) electrically connected to the coil terminals ([0056-0057]); and a housing (Fig. 6, all) to accommodate the transformer and the electronic circuit (Fig. 6), wherein an interior of the housing is divided by a partition (Fig. 6, 12/14/11) into (i) an first section (Fig. 6, 11) and (ii) a closed section (Fig. 6, 12/14) through which an ambient air flow does not pass (when door is shut (Fig. 6), the partition has an opening (Fig. 6, 15A), the electronic circuit is accommodated in the closed section (Fig. 6), the transformer is accommodated in the housing (Fig. 6, in 11) such that (i) the core and the coils are located in the first section (Fig. 6) and (ii) the coil terminals are located in the closed section (Fig. 6, 12A in 12), andPage 7 the base of the transformer covers the opening of the partition (Fig. 6, 15A covered by 15).
However, Norris fails to teach that the first section is an open section through which an ambient air flow passes and that the cooling unit is in the first section.
Herzog teaches that the first section (Fig. 1, 100) is an open section through which an ambient air flow passes (Fig. 1, 200 [Col 4, lines 12-24]) and that the cooling unit (Fig. 1, 120) is in the first section (Fig. 1).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of Herzog to the invention of Norris, in order to use air to cool the transformer (Herzog [Col 4, lines 12-24]).
Additional Relevant Prior Art:
Wiebe et al (US 2003/0168232) teaches relevant art in Fig. 1-3.
Choi (US 2003/0197583) teaches relevant art in Fig. 3-10.
Kiuchi et al (US 2009/0261933) teaches relevant art in Fig. 1-8.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649. The examiner can normally be reached M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/Primary Examiner, Art Unit 2848